Citation Nr: 1000900	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back condition and, if so, entitlement to service connection 
for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975, with additional service in the U.S. Army Reserves and 
the Army National Guard from April 1975 to August 1995.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In December 2009, after the last adjudication of this matter 
by the RO, the Veteran submitted a statement to the Board 
listing numerous conditions, including a back condition, and 
arguing that such conditions are due to service.  As it 
appears that this statement may be asserting additional claims 
for service connection for the other conditions listed, the 
statement is REFERRED to the RO for appropriate action.  

With respect to the back condition, when the Board receives 
pertinent evidence that was not initially considered by the 
agency of original jurisdiction (AOJ), the evidence must be 
referred to the AOJ for review unless the claimant waives this 
procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  Although no waiver was submitted in conjunction with 
the Veteran's December 2009 statement, the arguments 
concerning his back condition are duplicative of those 
considered by the AOJ.  As such, the evidence is not 
pertinent, in that it has no bearing on the issues on appeal, 
and the Board may proceed with a decision without prejudice to 
the Veteran.  Id.  


FINDINGS OF FACT

1.  The last final rating decision denying the Veteran's 
claim for service connection for a back condition was issued 
in May 2003.

2.  Evidence received since the previous denial is cumulative 
or redundant of the evidence of record at the time of the 
prior decision, and it does not raise a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 2003 denial of the Veteran's service connection 
claim for a back condition was final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 
2009). 

2.  New and material evidence has not been received 
sufficient to reopen the previously denied claim for service 
connection for a back condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of the 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status, (2) existence of 
a disability, (3) connection between the veteran's service and 
the disability, (3) degree of disability, and (4) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With regard to an application to reopen a 
previously denied claim, the notice must include the general 
elements of a service connection claim, the standard for new 
and material evidence to reopen a claim, and the reason for 
the previous denial on the merits, including the types of 
evidence that are necessary to substantiate the claim.  Kent 
v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Proper VCAA notice 
must be provided to a claimant prior to the initial 
unfavorable decision on the claim by the AOJ.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a December 2004 
letter, prior to the initial rating decision in March 2005, of 
the evidence and information necessary to substantiate a 
general service connection claim, and the responsibilities of 
the Veteran and VA in obtaining such evidence.  Further, he 
was advised of the correct standard for new and material 
evidence, the reason for the previous denial on the merits, 
and the types of evidence that are necessary to substantiate 
his claim, i.e., evidence showing that his preexisting back 
condition was permanently worsened by an injury during 
service, in accordance with Kent.  

The Board observes that the Veteran was not specifically 
advised of the evidence and information necessary to establish 
service connection on the basis of aggravation pursuant to 
38 C.F.R. §§ 3.304 and 3.306.  However, the Veteran and his 
representative have indicated actual knowledge of such 
requirements by citing to applicable regulations and arguing 
that his back condition was either not preexisting or was 
aggravated by an in-service injury.  See January 2006 
substantive appeal; February 2006 statement in lieu of VA Form 
646; December 2009 written brief presentation.  As such, the 
Board finds that the essential fairness of the adjudication 
was not affected by any defects in the notice provided in this 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) 
(determinations concerning harmless error should be made on a 
case-by-case basis, and the claimant has the burden of showing 
prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) 
(setting forth factors for determining whether a VCAA notice 
error affected the essential fairness of the adjudication; 
reversed on other grounds by Shinseki, supra).

The Board further observes that the Veteran was not advised of 
the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  However, as the Board finds herein that new 
and material evidence has not been received sufficient to 
reopen the previously denied claim, any question as to the 
appropriate rating or effective date is rendered moot.  
Therefore, the lack of notice on such issue results in no 
prejudice to the Veteran.

With regard to the duty to assist, the Veteran's service 
treatment records and his entire personnel (201) file have 
been obtained and considered.  The Board notes that the 
Veteran's representative argued in his December 2009 written 
brief presentation that service treatment records are missing 
from the claims file, to include an active duty discharge 
physical and all physicals between 1978 and 1992, and that the 
Veteran has not been notified of such fact.  

A review of the claims file reveals that the Veteran was 
notified in November 2002 that requests for records had been 
made to his identified reserve units, with no success, and 
that he could attempt to obtain such records himself.  The 
Veteran indicated in January 2003 that his 201 file and his 
service treatment records could be obtained from his Army 
National Guard unit in Reading, Massachusetts.  However, the 
AOJ requested all such records from the National Personnel 
Records Center (NPRC) in February 2003, and the NPRC indicated 
that the Veteran's complete personnel and service treatment 
records were mailed in April 2003.  Such records include a 
February 1975 separation examination, as well as an April 1975 
certification from the Veteran that there had been no change 
in his condition and an April 1975 physical profile record 
indicating that the Veteran had traumatic arthritis of the 
right ankle.  The claims file also includes an immunization 
record with entries between 1978 and 1992, as well as dental 
records dated in 1986.  As such, the Board finds that there is 
no indication that any service treatment records remain 
outstanding.

Moreover, the Veteran has not asserted that he received any 
treatment during service for his claimed back condition other 
than that currently reflected in the claims file.  In 
particular, the Veteran has indicated that he received 
treatment for injuries at Atlanticare in June 1991, at Ft. 
Devens Hospital in August 1991, and at Cutler Army Hospital in 
February 1992, as well as orthopedic treatment from May to 
June 1992, including at St. Elizabeth's Hospital/Brighton 
Marine.  The Veteran was notified in November 2002 that the 
Cutler Army Hospital had closed in 1995, and the record 
reflects that several requests were made by the AOJ to obtain 
such records.  Although it appears that the AOJ's requests for 
records from the other identified facilities were 
unsuccessful, the Veteran has provided copies of records 
pertaining to such treatment.  As such, the record reflects 
that appropriate development was conducted in an attempt to 
obtain all available, relevant treatment records prior to the 
previous denial on the merits of the Veteran's service 
connection claim.  Additionally, post-service private 
treatment records dated in May 1999 have been considered.  The 
Veteran has not identified any other relevant post-service 
treatment.  Further, a January 2006 electronic search of the 
Tampa VA system revealed no VA treatment.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to a 
determination as to whether new and material evidence has been 
received sufficient to reopen his previously denied claim.

II. Analysis

The Veteran asserts that he is entitled to service connection 
for his current back condition because such is the result of 
an injury during an in-service parachute jump in August 1991.  
Although the Veteran was a member of the Army Reserves at 
that time, evidence of record reflects that he sustained a 
back injury as reported in the line of duty during active 
duty training.  See February 1992 statement of medical 
examination and duty status (DD Form 2173).

The Veteran's service connection claim was initially denied, 
and the Veteran was notified of such denial, in May 2003.  
Such decision was based on a determination that the evidence 
of record showed that he had a severe degenerative back 
condition with some congenital abnormalities prior to the 
August 1991 injury, and there was no evidence of a current 
low back disability that constituted a permanent worsening of 
the preexisting condition as a result of such injury.  The 
AOJ received no further communication from the Veteran 
concerning his back condition until June 2004, when he 
submitted post-service treatment records "in support of his 
appeal" from the denial of his claim.  However, as this 
communication was received more than one year after the 
Veteran was notified of the initial unfavorable rating 
decision, the appeal was not timely, and the May 2003 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2009).

In November 2004, the Veteran applied to reopen his previously 
denied claim, based on the evidence that he had submitted in 
June 2004.  A threshold consideration in any case concerning a 
previously denied claim is whether new and material evidence 
has been received sufficient to reopen such claim.  38 
U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. App. 237, 
239-40 (1995).  For the purpose of such determination, all 
evidence received is to be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  For claims to reopen 
that are received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Since the last final denial of his claim, the Veteran has 
submitted evidence in the form of treatment records dated 
from May to August 1999 from Health Central, including X-rays 
showing degenerative changes at L5-S1, and reports of low 
back and left hip pain radiating down the left leg, as well 
as numbness in the left hip and thigh.  Such evidence is new, 
in that it was not previously considered by the AOJ.  
However, these treatment records merely reflect a low back 
condition many years after service, and the X-rays reflect a 
similar diagnosis as the June 1991 CT scan that was 
previously considered by the AOJ.  There is no indication in 
these new treatment records that the Veteran's low back 
condition is the result of a permanent worsening of such 
condition due to the August 1991 injury.  As such, the 
evidence is not material, in that it does not relate to 
unestablished fact necessary to substantiate his claim based 
on the previous denial.  The Veteran has also submitted 
copies of treatment records for his back condition dated in 
1991 and 1992; however, such records are not new because they 
were before the AOJ at the time of the prior decision.

In further support of the Veteran's claim, his representative 
has cited to several medical articles from the Internet 
purporting to establish a link between military parachuting 
and back disabilities.  The Veteran's representative argues 
that such evidence is new and material because it relates to 
the circumstances of the Veteran's service, which he asserts 
were not previously considered by the AOJ.  The Board notes 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if it discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999).  However, in this case, while the cited articles may 
be instructive as a general matter, they do not account for 
other contributing factors in a particular case, such as the 
developmental narrowing of the spinal canal that was noted in 
the June 1991 CT scan.  Further, there is no medical 
professional opinion concerning the etiology of the Veteran's 
current low back condition, to include whether such condition 
was permanently worsened (aggravated) as a result of the 
August 1991 injury.  Moreover, a review of the claims file 
shows that the AOJ was fully aware of the circumstances of 
the Veteran's service at the time of the prior decision.  In 
this respect, his personnel file includes numerous 
evaluations concerning his parachuting duties, and he was 
treated for a right ankle fracture from a parachuting 
incident.  As such, the Board finds that the cited articles 
do not constitute new and material evidence sufficient to 
reopen the Veteran's claim.

The Board notes that the Veteran's representative appears to 
argue in his written brief presentation that the May 2003 
rating decision failed to include a thorough analysis of the 
concept of aggravation.  He further argues that the AOJ 
failed to consider service connection based on the 
accumulated effect of numerous parachute jumps, in addition 
to the possible aggravating effect of the August 1991 injury.  
Additionally, the representative contends that the Veteran 
was not notified of the VA examination that was scheduled in 
connection with the previous decision, for 


which he failed to appear.  However, these arguments relate 
to alleged errors in the prior decision, which are not 
appropriate in an application to reopen a previously denied 
claim.  Rather, the only consideration is whether new and 
material evidence has been received sufficient to reopen the 
previously denied claim.

For the foregoing reasons, the Board finds that evidence 
received since the previous denial is cumulative or redundant 
of the evidence of record at the time of the prior decision, 
and it does not raise a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the Board 
concludes that new and material evidence has not been 
received sufficient to reopen the previously denied claim for 
service connection for a back condition.  


ORDER

New and material evidence having not been received, the 
application to reopen the previously denied claim for service 
connection for a back condition is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


